Opinion issued December 16, 2014.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-14-00155-CR
                            ———————————
                        CHRISTUN GIBSON, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Case No. 1382481



                          MEMORANDUM OPINION

      After finding that Christun Gibson violated the terms of his deferred–

adjudication community supervision by committing the offense of failing to stop at

the scene of an accident, a trial court adjudicated him guilty of injury to an elderly
person.   The court assessed his punishment at eight years’ confinement.             On

appeal, Gibson contends that the State’s evidence at the adjudication hearing is

legally insufficient to prove that Gibson committed a new violation of the law.

Specifically, he contends that the evidence is insufficient to prove that he (1) failed

to remain at the accident scene until providing his name and address to the

complainant and (2) failed to stop his vehicle at the scene or as close to the scene

as possible. We conclude that sufficient evidence supports the trial court’s order

and therefore affirm.

                                    Background

      In April 2013, Gibson pleaded guilty to the felony of injury to an elderly

person, stemming from an incident earlier that year. The trial court deferred

adjudication and placed Gibson on three years’ community supervision.                A

condition of Gibson’s community supervision required him to commit no new

offenses against the State of Texas.

      In June 2013, Gibson was driving along the service road of the Sam Houston

Tollway. His car hit a bicyclist in the right lane of the service road. The bicyclist

sustained severe injuries, including four broken vertebrae and a fractured pelvis.

      In November 2013, the State moved to adjudicate guilt and revoke Gibson’s

community supervision. The State alleged that, (1) while driving and operating a

vehicle, (2) Gibson was involved in an accident resulting in serious bodily injury to


                                          2
the complainant, and (3) Gibson intentionally and knowingly failed to stop his

vehicle at the scene of the accident or as close to the scene of the accident as

possible, failed to return to the scene, and failed to remain at the scene until the he

had provided his name and address.

      Sergeant Howard, a police officer with the Houston Police Department, was

off duty when he witnessed the incident. At the adjudication hearing, he testified

that Gibson continued driving after hitting the bicyclist, began changing lanes, and

appeared to accelerate.      Officer Howard did not observe Gibson braking.

Believing that Gibson was leaving the scene, Howard blocked the service road U-

turn lane with his car, and other traffic blocked the remaining lanes. Gibson’s car

stopped after Howard blocked the last open lane. Howard believes that Gibson

stopped his car only because Howard and other traffic obstructed the road.

      Officer Howard exited his car and approached Gibson’s car, opening

Gibson’s car door. Gibson made no statements to Officer Howard and did not

mention or ask about the incident.        Soon after, a Harris County police unit

approached the scene and took Gibson into custody.

       In Howard’s opinion, the flow of traffic at the time would have allowed a

driver to stop shortly after the point of impact; thus, Gibson failed to stop when he

could have.




                                          3
      Officer Lopez, the crash investigator assigned to the case, testified that the

distance Gibson traveled from the point of impact to the point where Gibson

eventually stopped was 540 feet. Officer Lopez testified that the length of this

distance indicated that the driver did not intend to stop at the accident scene. He

testified that Gibson could have stopped safely once he struck the bicyclist.

      In contrast, Gibson testified at the hearing that he did not see what he had hit

at first, but eventually saw the bicyclist in his rearview mirror. Officer Howard did

not have to force Gibson to stop; instead, he stopped when he reached a safer

place, after the light ahead on the service road turned red. He stopped in the center

lane because a stalled car was also in that lane and that it would have been unsafe

to stop in the right lane where he had hit the cyclist; he did not stop immediately

because he thought it would cause another collision.

      Gibson also contradicted Officer Howard’s testimony that he had changed

lanes rapidly after colliding with the bicyclist; he denied that Officer Howard was

the first person at the scene to contact him. Gibson did not remember Officer

Howard being present at the scene. Gibson stated that Officer Howard lied about

having to block Gibson’s path.




                                          4
                                    Discussion

I. Sufficiency of the evidence

      Standard of review

      To revoke community supervision given in a deferred adjudication, the state

must prove by a preponderance of the evidence that a defendant violated a

condition of the community supervision agreement. Hacker v. State, 389 S.W.3d.

860, 864–65 (Tex. Crim. App. 2013). A preponderance of the evidence means

“that greater weight of the credible evidence which would create a reasonable

belief that the defendant has violated a condition of his [community supervision

agreement].” Rickels v. State, 202 S.W.3d 759, 764 (Tex. Crim. App. 2006)

(quoted in Hacker, 389 S.W.3d at 865).

      Our review of an order revoking community supervision is limited to

determining whether the trial court abused its discretion. Rickels, 202 S.W.3d at

763 (quoting Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984)). We

view the evidence in the light most favorable to the trial court’s order. Canseco v.

State, 199 S.W.3d 437, 439 (Tex. App.—Houston [1st Dist.] 2006). The trial court

is the exclusive judge of the credibility of the witnesses and the weight of their

testimony. Hacker, 389 S.W.3d at 865; Canseco, 199 S.W.3d at 439.




                                         5
      Analysis

         The Texas Transportation Code provides that the operator of a vehicle

involved in an accident that results in injury shall:

      (1) immediately stop the vehicle at the scene of the accident or as
          close to the scene as possible;
      (2) immediately return to the scene of the accident if the vehicle is
          not stopped at the scene of the accident; and
      (3) remain at the scene of the accident until the operator complies
          with the requirements of Section 550.023.

      Act of May 23, 1995, 74th Leg., R.S., ch. 165, § 1, sec. 550.021(a)

(amended 2013) (current version at TEX. TRANSP. CODE ANN. § 550.021(a) (West

2013).

      Gibson argues that the State did not prove that he failed to stop as close to

the scene as possible. He observes that the road had no shoulder, the traffic was

heavy, and he was unaware at first of what happened. He further notes that he

stopped at the nearest light. He disputed that Howard was present at the scene of

the accident.

      But Officers Howard and Lopez testified differently. Howard testified that

Gibson accelerated and changed lanes after the collision rather than hesitating or

stopping, and Gibson continued driving past a point where he could have stopped

safely. Gibson only stopped once Howard blocked him from driving onward.




                                           6
Lopez testified that Gibson could have stopped, even in heavy traffic, at a shorter

distance than 540 feet away from the collision.

      Although Gibson disputed the State’s testimony, we defer to the trial court’s

credibility determinations. See Hacker, 389 S.W.3d at 868 (“Given the deferential

nature of a sufficiency review, we accept the trial court's decision to believe the

probation officer's description of appellant's statements to her rather than the

testimony of appellant and his wife.”). The trial court could reasonably find that

the greater weight of the credible evidence supported a finding that Gibson failed

to stop as close to the scene of the accident as possible.

      Gibson also contested the State’s contention that he failed to remain at the

scene to provide his name and address to the complainant.             We affirm the

revocation of community supervision if proof exists for at least one allegation.

Canseco, 199 S.W.3d at 439. Because the trial court’s finding that Gibson failed

to stop his vehicle as close as possible to the scene of the accident is sufficient to

support the trial court’s revocation of community supervision, we need not

consider whether the State provided sufficient evidence that Gibson failed to

remain at the scene to provide his name and address.




                                           7
                                    Conclusion

      We hold that the trial court acted within its discretion in revoking Gibson’s

community supervision and adjudicating him guilty of injury to an elderly person.

We therefore affirm the judgment of the trial court.




                                               Jane Bland
                                               Justice

Panel consists of Justices Higley, Bland, and Sharp.

Do not publish. See TEX. R. APP. P. 47.2(b).




                                         8